Citation Nr: 1107058	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for a service connected 
residual scar, gunshot wound, right wrist, with no functional 
deficits (also claimed as right wrist gunshot wound injury).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  This claim was subsequently 
transferred to the RO in Nashville, Tennessee.

The Veteran requested a videoconference hearing in his 
substantive appeal dated in May 2010.  A hearing was scheduled 
for January 7, 2011, however, the Veteran withdrew his claim 
prior to the hearing date.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, through 
his accredited representative, his desire to withdraw the appeal 
pertaining to the evaluation of his claim for a compensable 
rating for a service connected residual scar, gunshot wound, 
right wrist, with no functional deficits (also claimed as right 
wrist gunshot wound injury).


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2010).  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing or on the record at a hearing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In January 2010, prior to the promulgation of a decision in the 
appeal, the Veteran's representative that in a telephone 
conversation, the Veteran stated desire to withdraw the appeal of 
his claim.  Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in this 
matter.  Accordingly, the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to a claim for a 
compensable rating for a service connected residual scar, gunshot 
wound, right wrist, with no functional deficits (also claimed as 
right wrist gunshot wound injury) is dismissed. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


